 

Case 19-10844-BLS Doc 245 Filed 06/03/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re Chapter 11
Achaogen, Inc., Case No. 19-10844 (BLS)

Debtor.

 

ORDER APPROVING THE STIPULATION AND AMENDING
THE BIDDING PROCEDURES ORDER AND INTERIM DIP ORDERS

This matter coming before the Court’ on the Certification of Counsel in Support of Entry
of Order Approving the Stipulation and Amending the Bidding Procedures Order and Interim
DIP Orders (the “Certification”) and the Stipulation Regarding Revised Deadlines and
Respective Rights Under the Bidding Procedures Order and Interim DIP Orders (the
Stipulation”). Upon consideration of the Stipulation, Certification and all related pleadings; it
appearing that the relief requested in the Stipulation is in the best interest of the Debtor’s estate,
its creditors and other parties in interest; notice of the Stipulation being sufficient under the
circumstances and there being no need for further notice; and the Court, upon due deliberation,

having found that “cause” exists to approve the Stipulation, it is hereby ORDERED:

1. The Stipulation, attached hereto as Exhibit 1, is APPROVED.
2. This Order shall be effective immediately upon entry.
3. Upon entry of this Order, the Bidding Procedures Order and Interim DIP Orders

shall be deemed amended to the extent expressly set forth in the Stipulation.

 

The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing

address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.

Capitalized terms used, but not defined herein, shall have the meanings ascribed to them in the Stipulation.

 
 

 

Case 19-10844-BLS Doc 245 Filed 06/03/19 Page 2 of 2

4, This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.

Que 3 gots Rye EPL Ler

(ington, Delaware THEHONORABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

 
